Citation Nr: 0512971	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  94-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran's case was 
remanded to the RO for additional development in September 
2003.  The case is again before the Board for appellate 
review.


REMAND

As a result of the Board's earlier remand, the veteran was 
afforded a VA examination in March 2004.  The examiner was 
requested to provide an opinion as to whether the veteran's 
service-connected disabilities collectively rendered him 
unable to obtain or maintain substantially gainful 
employment.  The examiner related that the veteran had 
significant pain and would have difficulty with most jobs 
involving significant activity.  He recommended a functional 
capacity evaluation and a consultation for vocational 
rehabilitation.  The examiner failed to provide an opinion as 
to whether the veteran's service-connected disabilities 
rendered him unable to obtain or maintain substantially 
gainful employment.  

At the March 2004 VA examination the veteran reported last 
working one year prior to the examination.  A review of the 
claims file revealed that the record is not consistent as to 
when the veteran last worked and there is no determination 
whether it was substantial and gainful employment.  Obtaining 
a more accurate history of the veteran's employment would be 
helpful.  

In light of the above, the veteran's case is REMANDED for the 
following actions:

1.  The veteran should be contacted 
and requested to provide an accurate 
history of his employment.  He 
should provide the date that he last 
worked and he should indicate the 
nature of the work and the hours per 
week he worked.

2.  The veteran should be scheduled 
for "functional capacity" 
evaluation as envisioned by the 
March 2004 VA examiner.  (The 
examiner should be contacted to 
ascertain the nature and extent of 
the evaluation contemplated.  If the 
March 2004 examiner is no longer 
available, functional testing should 
be obtained as deemed appropriate by 
an orthopedist to ascertain 
employability.)  After obtaining the 
results of such an evaluation, 
another VA orthopedic examination by 
a physician should be scheduled.  
The examiner should review the 
claims file, examine the veteran, 
and provide findings that take into 
account all functional impairments 
due to his service-connected 
disabilities (post-traumatic 
osteoarthritis of the left shoulder, 
traumatic arthritis of the right 
ankle, degenerative arthritis of the 
lumbar spine, degenerative joint 
disease of the thoracic spine, 
epicondylitis of the right knee and 
right foot lateral area 
epicondylitis).  The examiner is 
requested to provide a definite 
opinion as to whether the veteran's 
service-connected disabilities 
collectively render him unable to 
secure or follow substantially 
gainful employment.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

